Case 2:17-cr-00735 Document 549 Filed on 03/19/19 in TXSD Page 1 of 1

O 435
(Rev. 04/18)

ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS

FOR COURT USE ONLY

DUE DATE:

TRANSCRIPT ORDER

1, NAME
Jason Wolf

4. DELIVERY ADDRESS OR EMAIL
410 Peoples St

8. CASE NUMBER
2:17-cr-00735-9

12, CASE NAME

USA v. Matthew Jay Thompson

15. ORDER FOR
[_] APPEAL CRIMINAL
CIVIL

NON-APPEAL

9, JUDGE
Nelva Gonzales Ramos

2. PHONE NUMBER
887-7600

5. CITY

Corpus Christi TX

10. FROM 2/5/2019

13, CITY us s

[_] CRIMINAL JUSTICE ACT

3. DATE
3/19/2019
6, STATE 7, ZIP CODE
78401
DATES OF PROCEEDINGS
11. TO
LOCATION OF PROCEEDINGS

14. STATE 1€xas

[_] BANKRUPTCY

IN FORMA PAUPERIS OTHER

16, TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of procecding(s) for which transcript is requested)

PORTIONS DA S

VOIR DIRE

STATEMENT ff}
OPENING STATEMENT (Defendant)
CLOSING ARGUMENT (Plaintiff)
CLOSING ARGUMENT (Defendant)
OPINION OF COURT
JURY INSTRUCTIONS
SENTENCING
BAIL HEARING

2/05/2019

PORTION(S
TESTIMONY ( ify Witness)

PRE-TRIAL PROCEEDING (

|] OTHER ( )

128-3:03, 3:13-4:19

17, ORDER

ORIGINAL

(Includes Certified Copy to | FIRST COPY

CATEGORY COPIES

NO, OF COPIES
NO. OF COPIES
NO, OF COPIES
NO, OF COPIES
NO, OF COPIES

NO, OF COPIES

CERTIFICATION (18. & 19.)
By signing below, | certify that I will pay all charges

18. SI
bmn.

19. DA
3/19/2019

TRANSCRIPT TO BE PREPARED BY

RD

N R
ORDERING PARTY NOTIFIED
PI

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY

ADDITIONAL

NO. OF PAGES ESTIMATE

ESTIMATE TOTAL

PROCESSED BY

PHONE NUMBER

COURT ADDRESS

A

AL CHAR!

LESS DEPOSIT

 

ORDER RECEIPT ORDER COPY
